1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      UNITED STATES OF AMERICA, ex rel.,
7     Joshua Luke,
8                          Plaintiff,                    2:13-CV-01319-APG-VCF
                                                         ORDER
9     vs.
      HEALTHSOUTH CORPORATION, et al.,
10
                           Defendant.
11

12
            Before the court are the Motion to Compel Responses to Relator’s Second Requests for Production
13
     (ECF No. 161) and Plaintiff’s Unopposed Motion to Extend Case Deadlines in the Scheduling Order (ECF
14
     o. 164).
15
            Accordingly,
16
            IT IS HEREBY ORDERED that a hearing on are the Motion to Compel Responses to Relator’s
17
     Second Requests for Production (ECF No. 161) and Plaintiff’s Unopposed Motion to Extend Case
18
     Deadlines in the Scheduling Order (ECF o. 164) is scheduled 10:00 AM, February 27, 2019, in Courtroom
19
     3D.
20

21
            DATED this 14th day of February, 2019.
22
                                                               _________________________
23
                                                               CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
24

25
